IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43754

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 557
                                                )
       Plaintiff-Respondent,                    )   Filed: June 3, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TRISTA LEE CLAYTON,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for possession of a controlled substance with intent
       to deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Trista Lee Clayton pled guilty to possession of a controlled substance with intent to
deliver. I.C. § 37-2732(a). In exchange for her guilty plea, additional charges were dismissed
including an allegation that she was a persistent violator. The district court sentenced Clayton to
a unified term of ten years, with a minimum period of confinement of three years. Clayton filed
an I.C.R 35 motion, which the district court denied. Clayton appeals.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Clayton’s judgment of conviction and sentence are affirmed.




                                                   2